Name: Commission Regulation (EC) NoÃ 1176/2005 of 20 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 21.7.2005 EN Official Journal of the European Union L 189/24 COMMISSION REGULATION (EC) No 1176/2005 of 20 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 20 July 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 74,2 096 42,0 999 58,1 0707 00 05 052 77,3 999 77,3 0709 90 70 052 76,0 999 76,0 0805 50 10 388 63,9 508 58,8 524 73,5 528 62,0 999 64,6 0808 10 80 388 82,1 400 102,5 404 86,2 508 60,9 512 67,8 528 49,6 720 57,8 804 79,9 999 73,4 0808 20 50 388 77,7 512 53,4 528 49,1 999 60,1 0809 10 00 052 159,3 999 159,3 0809 20 95 052 301,0 400 309,8 404 385,7 999 332,2 0809 30 10, 0809 30 90 052 147,0 999 147,0 0809 40 05 624 87,5 999 87,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.